UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7648



JAMES T. CARTER,

                                            Plaintiff - Appellant,

          versus


RICHARD A. LANHAM, SR., Former Commissioner of
Correction, Division of Correction; THOMAS R.
CORCORAN, Former Warden of Maryland House of
Correction-Annex, Division of Correction;
JAMES MURPHY, Chief of Security, Maryland
House of Correction-Annex; G. J. DUCKETT,
CCMSII, Institutional Transfer Coordinator,
Maryland House of Correction; PAM SORENSON,
Case Management Supervisor, Maryland House of
Correction-Annex; MAJOR TUTHILL, Maryland
House of Correction-Annex; CORRECTIONAL OFFI-
CER HYLANDER, Maryland House of Correction-
Annex; TYRONE CROWDER, Maryland House of
Correction-Annex;     CORRECTIONAL     MEDICAL
SERVICE, INCORPORATED, Maryland House of
Correction-Annex; HOWARD COUNTY GENERAL HOS-
PITAL, INCORPORATED; ROBERT B. TESTANI, DDS;
DOCTOR GROJEC, Medical Department (CMS),
Maryland House of Correction-Annex; DOCTOR
YONAS, Medical Department (CMS), Maryland
House of Correction-Annex, in their personal
and official capacities for their actions
under color of state law,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
2543-L)
Submitted:    March 22, 2001              Decided:   March 29, 2001


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James T. Carter, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Angela Michelle Eaves, Assistant Attorney General,
Baltimore, Maryland; Michael Evan Blumenfeld, KRAMON & GRAHAM,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James T. Carter appeals the district court’s orders denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinions and

orders and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Carter v. Lanham, No. CA-99-2543-

L (D. Md. filed Oct. 13, 2000; entered Oct. 16, 2000; filed Feb. 8,

2000; entered Feb. 9, 2000).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED

                                2